Citation Nr: 0814856	
Decision Date: 05/05/08    Archive Date: 05/12/08

DOCKET NO.  01-01 792	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a lumbar spine 
disability.


REPRESENTATION

Veteran represented by:	Jenny Twyford, Attorney


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel


INTRODUCTION

The veteran had active military service from August 1968 to 
April 1971.

This appeal comes before the Board of Veterans' Appeals 
(Board) from an April 2000 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida, which found that new and material 
evidence had been submitted to reopen a service connection 
claim for a low back disability (including the post-operative 
residuals of a herniated nucleus pulposus (HNP)), but denied 
the merits of the claim.  In June 2001, the Board also found 
that new and material evidence had been submitted to reopen 
the service connection claim.

In March 2004, the Board remanded the issue to the RO for the 
purpose of obtaining additional evidence.

In November 2005, the Board denied service connection for 
residuals of a low back injury and the veteran appealed the 
case to the United States Court of Appeals for Veterans 
Claims (Court).  While the case was pending at the Court, the 
VA Office of General Counsel and the veteran's representative 
filed a Joint Motion for Remand, requesting that the Court 
vacate the Board's November 2005 decision and remand the 
issue for further development.  In April 2007, the Court 
granted the motion, vacated the November 2005 decision, and 
remanded the case to the Board for proceedings consistent 
with the Joint Motion for Remand.

In September 2007, the Board remanded the case for further 
development.  The case has since returned to the Board for 
appellate review.


FINDING OF FACT

A disability of the lumbar spine (status-post HNP) was not 
manifested in service, and the preponderance of the evidence 
is against a finding that there is a nexus between the 
veteran's current lumbar spine disability and his active 
service.



CONCLUSION OF LAW

A lumbar spine disability was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002 & Supp. 
2007); 38 C.F.R. § 3.303 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

Here, the duty to notify was not satisfied prior to the 
initial unfavorable decision on the claim by the AOJ.  Under 
such circumstances, VA's duty to notify may not be 
"satisfied by various post-decisional communications from 
which a claimant might have been able to infer what evidence 
the VA found lacking in the claimant's presentation."  
Rather, such notice errors may instead be cured by issuance 
of a fully compliant notice, followed by readjudication of 
the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (where notice was not provided prior to the AOJ's 
initial adjudication, this timing problem can be cured by the 
Board remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the AOJ) see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).  

In this case, the VCAA duty to notify was satisfied 
subsequent to the initial AOJ decision by way of letters sent 
to the veteran in October 2002 and March 2004 that fully 
addressed all four notice elements.  The letters informed the 
veteran of what evidence was required to substantiate the 
claim and of the veteran's and VA's respective duties for 
obtaining evidence.  The veteran was also asked to submit 
evidence and/or information in his possession to the AOJ.  
Although the notice letters were not sent before the initial 
AOJ decision in this matter, the Board finds that this error 
was not prejudicial to the appellant because the actions 
taken by VA after providing the notice have essentially cured 
the error in the timing of notice.  Not only has the veteran 
been afforded a meaningful opportunity to participate 
effectively in the processing of his claim and given ample 
time to respond, but the AOJ also readjudicated the case by 
way of supplemental statements of the case issued in January 
2005 and January 2008 after the notice was provided.  For 
these reasons, it is not prejudicial to the veteran for the 
Board to proceed to finally decide this appeal as the timing 
error did not affect the essential fairness of the 
adjudication.  

VA also has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting the veteran in 
the procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  Service medical records have been 
associated with the claims folder. Medical records and 
reports have been obtained from a Dr. Hosegood, G. Stewart, 
M.D., R.B. Bellegarrigue, M.D., the Tampa VA Medical Center, 
and Orlando VA Outpatient Center.  The veteran was afforded a 
VA examination in January 2002 for the purpose of determining 
the nature and etiology of the veteran's lumbar spine 
disability.  In a statement received in March 2004, the 
veteran indicated that he did not have any additional 
evidence to submit.  In February 2005, he asked that his file 
be returned to the Board for appellate consideration without 
further delay at the RO.  An etiology addendum was provided 
in November 2007.  Significantly, neither the veteran nor his 
representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  Hence, no further notice or assistance to the 
veteran is required to fulfill VA's duty to assist the 
veteran in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


Legal Criteria

The veteran is seeking service connection for a lumbar spine 
disability.  In general, service connection will be granted 
for disability resulting from injury or disease incurred in 
or aggravated by active military service.  38 U.S.C.A. § 1110 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.303 (2007).  If a 
condition noted during service is not determined to be 
chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b) (2007).  Service connection 
may also be granted for any disease diagnosed after discharge 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2007).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

There must be medical evidence of a current disability, 
medical or lay evidence of in-service incurrence or 
aggravation of a disease or injury, and medical evidence 
linking the current disability to that in-service disease or 
injury.  Pond v. West, 12 Vet. App. 341, 346 (1999); Hickson 
v. West, 12 Vet. App. 247, 253 (1999).

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record.  38 U.S.C.A. § 
7104(a).  When there is an approximate balance of evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving such issue shall be given to the claimant.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 
1 Vet. App. 49, 53 (1990), the United States Court of Appeals 
for Veterans Claims stated that "a veteran need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail."  To deny a claim 
on its merits, the evidence must preponderate against the 
claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.


Analysis 

In this case, there is evidence of a current lumbar spine 
disability.  The veteran has been diagnosed with a HNP of the 
lumbar spine.  He asserts that his in-service duties as a 
wireman placed considerable stress and strain on his low 
back.  He also maintains that, during service, he fell from 
heights on several occasions that resulted in low back 
injury.

On review of all evidence of record, the Board finds that 
service connection for a lumbar spine disability is not 
warranted.  The veteran's service medical records show that 
he fell from a pole in November 1969 and fractured the fifth 
finger of his right hand; there were no findings related to 
an injury of the low back.  

Service medical records also show that in August 1970, the 
veteran was seen for complaints of back pain.  He provided a 
history of pain on the right side of his back for the three 
weeks prior.  There was mild right paraspinal tenderness.  
There was no vertebral tenderness or pain on leg raising.  
There was no mention of trauma to the lumbar spine.  The 
impression was muscle pain.  Pain alone, without a diagnosed 
or identifiable underlying malady or condition, does not in 
and of itself constitute a disability for which service 
connection may be granted.  See Sanchez- Benitez v. West, 13 
Vet. App. 282 (1999), appeal dismissed in part, and vacated 
and remanded in part sub nom.  Sanchez- Benitez v. Principi, 
259 F.3d 1356 (Fed. Cir. 2001).  There were also no 
subsequent service medical records related to low back 
problems.  In sum, there is no evidence of a chronic 
disability of the low back in service.  

Post-service, in May 1971, the veteran filed a compensation 
claim and mentioned several disabilities, but did not 
indicate any back problems.  Moreover, when he was examined 
for VA purposes in October 1971, the veteran made no 
reference to a lumbar spine injury or chronic disability of 
the low back.  He had a full range of motion of the spine.

Low back pain complaints were not shown until 1985 (see Dr. 
Hosegood's records).  The Board notes that evidence of a 
prolonged period without medical complaint, and the amount of 
time that elapsed since military service, can be considered 
as evidence against the claim.  Maxson v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000).  Moreover, a disability of the 
lumbar spine (a HNP) was not documented until 1988, 
approximately 17 years post-service discharge.  

On September 1996 VA examination, the veteran provided a 
history of hurting his back while lifting a trailer at work 
several years after he was out of service.  He was examined 
and diagnosed with low back pain with neurogenic symptoms 
from a HNP.  

The veteran claims continued lumbar spine symptomatology 
since service.  Lay evidence concerning continuity of 
symptoms after service, if credible, is ultimately competent, 
regardless of the lack of contemporaneous medical evidence.  
Buchanan v. Nicholson, No. 05-7174 (Fed. Cir. June 14, 2006).  
In adjudicating his claim, the Board must evaluate the 
veteran's credibility.  See Washington v. Nicholson, 19 Vet. 
App. 362, 368-69 (2005).  In the present case, the Board has 
not discovered any inconsistencies in the veteran's 
contentions, therefore, he is deemed credible in reporting a 
continuity of low back symptoms since service.  However, the 
provisions concerning continuity of symptomatology do not 
relieve the requirement that there be medical evidence of a 
nexus to service.  See Savage v. Gober, 10 Vet. App. 488, 
495-98 (1997).

The record contains two favorable opinions provided by Dr. 
Stewart that causally relate the veteran's current lumbar 
spine disability to his military service.  According to a 
March 2000 statement, Dr. Stewart indicated that the veteran 
had been his patient since 1998.  He stated that the veteran 
had provided a history of back problems since his active 
service, and that his duties in service consisted of climbing 
and significant stress on the back, which included a number 
of falls from height.  Dr. Stewart said the veteran presented 
to his office with a history of back surgery in 1988.  Based 
on the history provided by the veteran, his personal 
knowledge of the veteran, and his knowledge of the veteran 
developing advanced spine problems at a young age, Dr. 
Stewart opined that the veteran's lumbar spine difficulties 
were consistent with the history of in-service injuries that 
had been described to him.  The August 2001 statement 
contained nearly identical findings.

The record also contains unfavorable opinions provided by a 
January 2002 VA examiner and a November 2007 VA examiner.  
Following a review of the claims folder, which included the 
service medical records, the January 2002 VA examiner 
concluded that it "not likely" that the HNP that the veteran 
was treated for in 1988 was caused or aggravated by his 
military service.  The examiner stated that any lumbar strain 
that the veteran suffered in service was likely minor.  The 
examiner observed that herniated discs usually followed an 
acute event, and that the veteran's service medical records 
were absent any findings of such an event.  He also noted 
that the veteran did not register the complaints/symptoms 
usually attributed to a herniated disc (severe back pain with 
radiation) in service.  The examiner added that the decade 
long lapse between the veteran's service discharge and the 
first post-service evidence of treatment for back problems 
suggested that the veteran's HNP in 1988 was caused by a 
post-service event.  Reference was made to an "incident" in 
1982.

Pursuant to the September 2007 Board remand, a VA examiner, 
in November 2007, had an opportunity to review the entire 
claims folder and provide an addendum.  The examiner 
concluded that the evidence of record failed to establish a 
relationship between the veteran's military service and his 
current lumbar spine disability.

The probative value of a physician's statement is dependent, 
in part, upon the extent to which it reflects "clinical data 
or other rationale to support his opinion."  Bloom v. West, 
12 Vet. App. 185, 187 (1999).  Greater weight may be placed 
on one physician's opinion over another depending on factors 
such as reasoning employed by the physicians and whether or 
not, and the extent to which they reviewed prior clinical 
records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 
36, 40 (1994).  

Although Dr. Stewart provides supporting rationale for his 
opinions, the Board finds his explanations to be incomplete.  
In this regard, Dr. Stewart did not reconcile the veteran's 
negative separation examination, or the approximate fourteen 
year gap between the veteran's low back treatment in service 
and his first post-service low back complaints.  Furthermore, 
it is clear from Dr. Stewart's opinions that he did not 
review the veteran's service medical records, thus making his 
opinions less-informed.  In this regard, Dr. Stewart relied, 
in part, on the veteran's claim that he suffered a "number of 
falls from height" during service.  Significantly, despite 
the veteran's contentions, his service medical records 
document only one fall, in November 1969, at which time no 
injury to the back was noted, but rather an injury to the 
fifth finger of his right hand.  Moreover, his service 
medical records only reflect one complaint of low back pain 
in August 1970, and at that time, the veteran reported a 
three-week history of pain, and did not mention any trauma to 
the back.  The veteran's reported history of having had a 
"number of falls from height" during service is not 
corroborated by the service medical records or any other 
source.  While it is conceivable that the veteran fell more 
than once in service considering his duties, he was never 
seen clinically for residuals of back trauma.  When he did 
seek treatment for low back pain on one occasion in service, 
trauma was not implicated as a cause and examinations at 
separation from service and shortly thereafter revealed 
normal findings for the spine.  This would certainly lessen 
the likelihood that back trauma in service resulted in 
chronic low back disability, but Dr. Stewart's opinions do 
not account for this, which reduces their probative value.

The Board finds the opinion provided by the November 2007 VA 
examiner offers the most probative value.  The November 2007 
VA examiner based his conclusion on a complete review of the 
claims folder, including the veteran's service medical 
records, Dr. Stewart's opinions, the January 2002 VA 
examination report, and the veteran's self-reported 
continuity of symptomatology.  The November 2007 examiner 
specifically noted that he had reviewed all private medical 
evidence of record.  The examiner essentially reconciled his 
opinion with Dr. Stewart's opinions in that he noted that the 
veteran's service medical records do not support treatment 
for significant or chronic low back pain.  The examiner also 
observed that upon separation, the veteran indicated that his 
condition had not changed, and noted that his condition was 
"good" without further explanation or report of low back 
pain.  The examiner also stated that the separation 
examination and previous examinations were negative for 
lumbar spine complaints or findings.  The examiner concluded 
that the evidence of record shows that the onset of the 
veteran's current lumbar spine disability occurred "well 
after leaving the military" and is not related to service.  
The November 2007 VA examiner's conclusion is based on a more 
complete awareness of the record and is more probative than 
Dr. Stewart's opinions.  

The Board also notes that the November 2007 examiner is in 
agreement with the January 2002 VA examiner.  Both examiners 
essentially noted that the veteran's in-service lumbar spine 
pain was relatively minor, and that the current HNP is an 
entirely separate disability, not related to his active 
military service.  

In denying the claim, the Board has also considered 1996 
statements from D.G. and J.R., who indicated that they worked 
with veteran when he was employed at G.N.B. Batteries.  Both 
individuals indicated that the veteran had been placed on a 
"light duty" due to his back problems.  Despite this 
limitation, J.R. stated that the veteran 


was given duties that required bending and heavy lifting.  
D.G. noted that the veteran had given a history of injuring 
his back in service.  These individuals are competent as 
laymen to report what they observed (personal knowledge).  
See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, 
they are not competent to offer medical opinion as to cause 
or etiology of the claimed disability as there is no evidence 
of record that either individual has specialized medical 
knowledge.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).

In sum, despite the veteran's history of back trauma in 
service, a clear preponderance of the evidence is against a 
finding that chronic low back disability had its onset in 
service or was aggravated therein.  Furthermore, it is not 
shown that current back disability, the initially manifested 
more than a decade after service, is otherwise related to 
active duty.  For the reasons discussed above, the Board 
concludes that a chronic lumbar spine disability was not 
incurred in or aggravated by service.  The Board has 
considered the benefit-of- the-doubt doctrine.  However, as 
the preponderance of the evidence is against the claim, it is 
inapplicable in the instant appeal.  38 U.S.C.A § 5107(b); 
see also Gilbert, supra.


ORDER


The appeal is denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


